Citation Nr: 1759729	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to June 2003, to include service in Kuwait.  He was awarded the Combat Action Ribbon, among other decorations.

These matters were initially before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board denied the Veteran's claims for entitlement to service connection for hepatitis B and hepatitis C in a September 2016 decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) and, in a July 2017 order, the Court granted the Joint Motion, vacating part of the Board's September 2016 decision and remanding the matters for compliance with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issues on appeal.  

The Veteran asserts that his hepatitis B and hepatitis C may have been contracted as a result of vaccinations administered via air gun injector in service.  The record does not show that a VA opinion was obtained in connection with the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the assertions of the Veteran, the Board finds remand is warranted so that a VA opinion and, if necessary, examination, may be obtained to determine whether the Veteran's hepatitis B or hepatitis C is related to his active service, to include as due to in-service vaccinations.  See McLendon, 20 Vet. App. at 83.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for hepatitis B and hepatitis C.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 

2.  After the above development has been completed, send the claims file to a VA examiner for an opinion regarding the Veteran's hepatitis B and hepatitis C.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis B and/or hepatitis C arose in service or are otherwise related to service.  The examiner must address the Veteran's contention that these disabilities are related to in-service vaccinations.

The examiner must explain the rationale for any opinion given. 
3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




